*238Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alice M. Deane appeals the district court’s order adopting the report of the magistrate judge and dismissing her employment discrimination suit for failure to exhaust administrative remedies. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Deane does not challenge in her informal brief the basis for the district court’s disposition, she has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.